                             UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF CALIFORNIA


                                        CRIMINAL MINUTES

 Date: February 6, 2019             Time: 3:18 – 3:50           Judge: MAXINE M. CHESNEY
                                           = 32 minutes
 Case No.: 18-cr-00465-MMC- Case Name: UNITED STATES v. United Microelectronics Corporation
 1                                                                 Fujian Jinhua Integrated Circuit

Attorney for Plaintiff: Shiao Lee and John Hemann
Attorney for Defendant (United Microelectronics): Leslie Caldwell
Attorney for Defendant (Fujian Jinhua Integrated Circuit): Christine Wong

  Deputy Clerk: Tracy Geiger                        Court Reporter: Marla Knox


                                           PROCEEDINGS


Initial Status Conference – held.

Defendant Finjian Jinhua Integrated Circuit’s Motion for Bill of Particulars – Denied without
prejudice.

CASE CONTINUED TO: April 17, 2019 at 2:15 pm for. Further Status Conference




EXCLUDABLE DELAY:
Category: Preparation of Counsel
Begins: February 6, 2019
Ends: April 17, 2019
